Case 1:19-cr-00104-SPW Document 79 Filed 09/03/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR 19-104-BLG-SPW-2
Plaintiff,
VS. ORDER
AMANDA HOPE GREWATZ,
Defendant.

 

 

Due to the recent COVID-19 outbreak at the Yellowstone County Detention
Facility and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the in-person sentencing hearing set for
Wednesday, September 16, 2020 at 9:30 a.m. is VACATED.

IT iS FURTHER ORDERED that the Sentencing Hearing is RESET VIA
VIDEO from the Yellowstone County Detention Facility on Monday,
September 14, 2020 at 1:30 p.m. Counsel may appear in the Snowy Mountains
Courtroom thirty (30) minutes prior to the hearing to video conference with
Defendant. If the defendant objects to this hearing being held via video, he must file

a motion to continue the hearing to allow time for the defendant to be transported.
Case 1:19-cr-00104-SPW Document 79 Filed 09/03/20 Page 2 of 2

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

aa gel,

DATED this °' day of September, 2020.

  

‘SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

 
